        Case 7:20-cv-03124-CS Document 18 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                     :
                                                                     :
RICHARD O. KLING, M.D., BRENDA                                       :
SUTTON, SHIRLEY MORTON, KENYA                                        :
TUCKER, HAROLD WIMBUSH, SIMON                                        :     Case No. 7:20-cv-03124 -CS
ALLISON, PATRICIA HULL, Individually and :
On Behalf of All Others Similarly Situated,                          :    NOTICE OF APPEARANCE
                                                                     :
                     Plaintiffs,                                     :
                                                                     :
          vs.                                                        :
                                                                     :
THE WORLD HEALTH ORGANIZATION,                                       :
                                                                     :
                   Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


                   PLEASE TAKE NOTICE that Alyssa T. Yamamoto of Debevoise &

Plimpton LLP hereby appears on behalf of Defendant THE WORLD HEALTH

ORGANIZATION in the above-captioned case.


Dated: New York, New York
       July 2, 2020

                                                           DEBEVOISE & PLIMPTON LLP

                                                           By:      /s/ Alyssa T. Yamamoto
                                                                 Alyssa T. Yamamoto
                                                                 919 Third Avenue
                                                                 New York, New York 10022
                                                                 (212) 909-6000
                                                                 atyamamoto@debevoise.com

                                                                 Attorney for THE WORLD HEALTH
                                                                 ORGANIZATION
